Citation Nr: 1534829	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  14-34 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for residuals of circumcision. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1995 to February 2011.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the appeal period, the Veteran's character of discharge for his second period of duty, dated from October 2009 to February 2011, has been upgraded to a General Discharge (Under Honorable Conditions).  See October 2014 Department of the Navy Discharge Characterization Change.

The Veteran requested a video hearing before the Board, but he cancelled his request in February 2015, as indicated in a written submission.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2015).

Initially, the August 2014 statement of the case also addressed a claim of entitlement to an initial compensable evaluation for pseudofolliculitis barbae with acne; however, the Veteran limited his appeal to service connection for sleep apnea and residuals of circumcision in the September 2014 substantive appeal.  Thus, this issue is not before the Board for appellate review.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Virtual VA contains documents that are duplicative of those in VBMS or irrelevant to the issues on appeal.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for urinary tract infections has been raised by the record in a May 2013 VA examination and the Veteran's September 2014 written statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Sleep apnea had its onset during active service.

2.  The Veteran does not have a disability resulting from a circumcision performed during service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(b) (2015).

2.  The criteria for a grant of service connection for residuals of circumcision are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with notice letters in July 2011, November 2011, and October 2012 which were prior to the initial decision on the claim in June 2013.  Therefore, the timing requirement of the notices as set forth in Pelegrini has been met.  Moreover, the requirements with respect to the content of the notices were met in this case.  The RO notified the Veteran of the evidence necessary to substantiate a claim for service connection and informed him of the division of responsibilities in obtaining the evidence to support his claim.  The letters also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding evidence that is relevant to the claim decided herein.  
The Veteran was afforded a VA examination in May 2013 in connection with his claim for service connection.  When VA undertakes to provide a VA examination and obtain a VA opinion, it must ensure that the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and medical opinion obtained in this case are adequate, as they are predicated on consideration of the Veteran's claims file, his lay assertions and medical history, and a physical examination of the Veteran; the examiner also provided the required medical opinion.

For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service connection for sleep apnea

The Veteran seeks service connection for sleep apnea.  The Board finds that the weight of the evidence of record supports a finding of service connection for sleep apnea.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

First, the Veteran has a current diagnosis of obstructive sleep apnea hypopnea syndrome.  See April 2011 polysomnogram report from V.N.S.C.; February 2012 Continuous Positive Airway Pressure (CPAP) Study from A.S.C.  Thus, there is a current disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Second, the Veteran has contended that he developed sleep apnea during active service as he had symptoms therein.  He reported snoring and waking up gasping for air.  A buddy statement supported those assertions, indicating that during service there was very loud snoring and stopping breathing during the nights.  STRs show that during the February 2011 separation examination, the Veteran reported trouble sleeping and difficulty getting a full night's sleep.  He also reported snoring and awakening in the middle of the night to catch his breath.  The examiner noted that there was no history of a sleep study and advised the Veteran to seek follow-up treatment with a private care manager after separation.  The Board finds the Veteran's lay statements competent, as the symptoms are capable of lay observation, and credible as they are supported by the evidence of record.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board thus finds that the symptoms of sleep apnea were present during service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Third, then, the remaining question is whether the evidence of record shows that the Veteran's current diagnosis of sleep apnea is related to the in-service symptoms of sleep apnea established above.  An April 2011 polysomnogram report, performed two months following separation from service, diagnosed severe obstructive sleep apnea hypopnea syndrome.  The Board finds the aforementioned sleep study is highly probative regarding the question of onset of the disorder during service, given the severity of the disability and the close proximity of a diagnosis of sleep apnea to the Veteran's date of separation from active service.  Moreover, the Veteran has provided testimony that his symptoms began during service and continued since that time; this is supported by the 2011 report.  Accordingly, the Board finds that the probative evidence of record indicates that the Veteran's sleep apnea symptoms manifested during service and that such a disorder is related to the Veteran's military service.

Based on the foregoing, the Board concludes that the weight of the evidence is in support of the claim, and service connection for sleep apnea is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for residuals of circumcision

The Veteran has contended that he developed scarring as a result of his in-service circumcision.  The Veteran has specifically expressed that he is claiming residual scarring, not erectile dysfunction, as a residual of the surgical procedure.  See August 2013 Notice of Disagreement.  

As noted above, in order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d at 1167.  In this respect, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131.  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F. 3d 1328 (1997).  

The Board must first determine whether the evidence demonstrates the existence of a present disability.  Here, the Veteran's STRSs reveal that he underwent elective circumcision surgery for cosmetic purposes during active service.  A January 1996 pre-surgical medical record did not indicate any genitourinary problems during examination.  A March 1996 STR indicated that the Veteran complained of discomfort, tenderness and soreness three weeks following the circumcision.  The surgical site was noted to be healing well; there was a small 1/2 x 1 cm. eschar (dead tissue) on the ventral glans.  A February 2011 separation examination did not note any complications or residuals stemming from the Veteran's circumcision. 

Post-service, the Veteran was afforded a VA examination in May 2013, during which the assessment was status-post circumcision.  A physical examination of the penis and testes was normal.  The examiner determined that there were no scars (surgical or otherwise) related to the circumcision.  A review of the examination indicates that the examiner found no pertinent physical findings, complications, conditions, signs or symptoms.  As such, there is no indication that the Veteran has any current residuals related to his in-service circumcision.  

The Board has considered the Veteran's statements that he has scarring.  The Veteran is competent to report scars because they are capable of lay observation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Although there is no reason to doubt the credibility of his statements, the objective findings of the May 2013 VA examiner outweigh the assertions.  The examiner reviewed the claims file and the Veteran's own reported history, and the examiner has training, knowledge, and expertise on which he relied to form his conclusion.  The examiner also conducted a complete physical examination of the Veteran's genitalia, to include any residual scarring.  Consequently, the Board finds that the most probative evidence establishes that there are no scars related to the Veteran's in-service circumcision.  Without a current disability, the Board cannot grant service connection.  See 38 U.S.C.A. 
§ 1110, 1131; Brammer, 3 Vet. App. at 225.  Accordingly, service connection is not warranted.

ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for residuals of circumcision is denied. 


REMAND

The RO denied the Veteran's claim for service connection for PTSD in a June 2014 rating decision.  In September 2014, the Veteran submitted a notice of disagreement.  The RO has not yet issued the Veteran a statement of the case on this matter; thus, a remand for the issue of entitlement to service connection for PTSD is required.  Manlincon v West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Send the Veteran an SOC concerning his claim for service connection for PTSD.  Advise him that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning this claim.  38 C.F.R. §§ 20.200, 20.302(b) (2015).  Also advise him of the time limit for perfecting the appeal of this claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


